UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
IN RE: ENFORCEMENT OF PHILIPPINE                               :
FORFEITURE JUDGMENT AGAINST ALL                                  ORDER
ASSETS OF ARELMA, S.A. etc.                                    : 19 Misc. 412 (LAK) (GWG)
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

        Among the inquiries the Court may make at the oral argument scheduled in this matter
are the questions listed below. If any party wishes to make a written submission on any of these
topics, to the extent it has not addressed them already, it may do so by means of a letter filed on
ECF on or before January 10, 2020.

Questions regarding the motion to intervene (Docket # 63)

         The Government previously urged the district court to allow notice of this action to be
sent to anyone “who may have an interest in the property subject to the Philippine judgment.”
Docket # 7 at 3. Notice was to be sent to “persons who may be affected by the enforcement of
the judgment and who may wish to oppose enforcement as Respondents to the Application” and
an “Opposition” was permitted to be filed by anyone who “believe[d] they may have an interest
in the Arelma Assets and would be affected by the Philippine judgment.” See Docket # 8 at 1–2,
¶¶ 5, 6.

        Assuming arguendo that a person timely submits an Opposition — and is therefore
denominated a “Respondent” under the Court’s order (Docket # 8) — is that person required to
file a “motion to intervene” in order to participate in the proceeding? If so, why? If not, is there
any difference — practical or otherwise — between (a) a “Respondent” who does not file a
motion to intervene and (b) a person who files a successful motion to intervene?

       The Court notes that the language in Docket # 8 tracks section 2467’s definition of
respondent as including a “person or entity affected by the forfeiture.” 28 U.S.C.
§ 2467(c)(2)(A). If there is a dispute as to whether a party should be deemed a respondent, by
what mechanism and at what stage of the proceedings is such a dispute resolved?

Questions regarding the motion to strike (Docket # 75)

       Similar questions may be asked with respect to this motion.

       SO ORDERED.

Dated: December 12, 2019
       New York, New York
